The State s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 15, 2013

                                      No. 04-13-00086-CV

                  ONE (1) 1992 CHEVROLET PK, 1GCEC14Z4NE164549,
                                     Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13890
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellant’s brief was due on May 6, 2013. See TEX. R. APP. P. 38.6(a). When no brief
or motion for extension of time had been filed, on May 16, 2013, we ordered Appellant to show
cause in writing by May 28, 2013, why this appeal should not be dismissed for want of
prosecution. See id. TEX. R. APP. P. 38.8(a). On the due date, Appellant filed a response to our
May 16, 2013 order, and we granted Appellant’s motion for extension of time to file the brief
until July 3, 2013. On July 8, 2013, Appellant filed a second motion for extension of time to file
the brief until August 2, 3013, for a total extension of sixty days.
       Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief must be filed with this court not later than August 2, 2013. See TEX. R. APP. P. 38.6(d).
        NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED. If Appellant fails
to file his brief by August 2, 2013, the court may dismiss this appeal for want of prosecution.
See id. R. 38.8(a)(1), 42.3(b).
        Appellant also filed a motion for extended law library use. He complains that the prison
authorities’ limits on his access to the law library are hindering his ability to prepare his brief.
        Prison authorities must provide a pro se inmate with reasonable access to an adequate law
library. See Bounds v. Smith, 430 U.S. 817, 821, 828 (1977); Dunn v. State, 819 S.W.2d 510,
525 (Tex. Crim. App. 1991); Thomas v. Brown, 927 S.W.2d 122, 125–26 (Tex. App.—Houston
[14th Dist.] 1996, writ denied). However, a penal institution may limit an inmate’s access to a
law library if the limitation is “reasonably related to legitimate penological interests.” Thomas,
927 S.W.2d at 126 (citing Turner v. Safley, 482 U.S. 78, 89 (1987) (“[W]hen a prison regulation
impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably related to
legitimate penological interests.”)).
        Appellant’s motion for extended law library use is DENIED without prejudice. See
Thomas, 927 S.W.2d at 125–26 (requiring an inmate to show both unreasonable access and
actual injury).


                                                    ___________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court